REASONS FOR ALLOWANCE



1.	Claims 21-40 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 21, Lee and the other cited references do not teach of the claimed invention as a whole.

Please note significant elements, such as a second plurality of unit cells formed outside the sensing area, in the sense that the capacitance from these cells is isolated from the conductive object, altered in a first plurality of unit cells. The two signals, received from each of the first and second plurality of unit cells, are either combined or modified relative to each other.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail. Similar reasoning is applied to Claims 30 and 35 as well.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621